DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 02/21/2022.
Claims 1, 7, 11, 14, and 17 have been amended.  Claims 1-20 are currently pending.

Response to Arguments
Applicant amended independent claim 1 to recite the following new limitations:
“an electronic device mounted on a vehicle of a user”; “a communication module configured to provide vehicle-to-everything (V2X) communication and wirelessly communicate with a server”; “to transmit, through the communication module, the object information to the server”; and “wherein the object information is used for generated service information associated with a location determined based on the object information in the server, and the service information is transmitted from the server to a user terminal of the user and displayed on the user terminal”. 
After review and consideration, the examiner agrees with applicant that the prior art of record fails to teach or fairly suggest the newly added limitations.  Rejection of claims 1-20 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:

a camera module configured to capture a video; a communication module configured to provide vehicle-to-everything (V2X) communication and wirelessly communicate with a server; and a processor configured to connect to the camera module and the communication module, wherein the processor is configured to detect object information associated with at least one object present in the video being captured, and to transmit, through the communication module, the object information to the server, and wherein the object information is used for generating service information associated with a location determined based on the object information in the server, and the service information is transmitted from the server to a user terminal of the user and displayed on the user terminal.
Independent claims 11, 14, and 17 are allowed for substantially the same reasons as claim 1.
Claims 2-10, 12-13, 15-16, and 18-20 depend from claims 1, 11, 14, and 17, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876